UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                              Plaintiff,
                                                              20-CV-0641 (CM)
                     -against-
                                                              ORDER OF DISMISSAL
WORLD TRADE CENTER; NYC MTA; CITY                             UNDER 28 U.S.C. § 1651
OF NEW YORK (HRA); NYPD,
                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         In an order dated November 7, 2019, and entered the next day, the Court barred Plaintiff

from filing any new civil action in forma pauperis (IFP) without first obtaining from the Court

leave to file. See Frost v. City of New York (HRA), ECF 1:19-CV-8936, 6 (S.D.N.Y. Nov. 7,

2019). Plaintiff files this new pro se action, seeks IFP status, and has not sought leave from the

Court. The Court therefore dismisses this action without prejudice for Plaintiff’s failure to

comply with the November 7, 2019 order.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this

order would not be taken in good faith, and therefore IFP status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     February 3, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
